department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b employer scholarship program c employer x dollars total allocation for b y dollars annual awards z dollars maximum individual award dear you asked for advance approval of your employer-related scholarship grant procedures and employer-related educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships and educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 and that your procedures for awarding employer-related educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under the employer-related scholarship grant program are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related grant program called b the purpose of b is to provide educational grants to qualifying individuals who are either employees or children of employees of c b will include elements of both sec_4945 and sec_4945 for the sec_4945 grants the scholarships will cover tuition books and fees at accredited educational institutions the sec_4945 grants will cover the expenses of specialty summer camps and other summer programs and for evening classes intended to enhance a literary artistic or musical talent or other skill of the grantee b will enable deserving individuals chosen from among eligible c employees and dependent_children of employees to pursue educational advancement at educational institutions from kindergarten through graduate school and or to improve their literary musical or artistic talents your objective is not to reward them as employees but rather to identify deserving individuals from the pool of candidates based in c and help them improve their knowledge skills and talents as life-long learners you plan to allocate an amount in the range of x dollars to fund b for all years each year you plan to make awards in the range of y dollars no grantee will receive an annual award in excess of z dollars the grants will be made to support two different paths of learning and self-improvement e e sec_4945 scholarships to support a student's enrollment in courses offered by accredited educational institutions scholarship awards will take the form of cash to be paid toward tuition and any combination of education-related expenses such as course-related fees books room and board and supplies scholars who take this path may use the grant funds at any educational level from grade school through graduate degree programs sec_4945 grants to support students who wish to spend a summer or evenings or weekends during the academic year to improve or enhance a specific talent or skill you will require the student to report upon completion of the program regarding mastery proficiency or progress in the desired area of expertise for example a student who takes summer dance classes might be required to share a video of the final recital program or a student who takes a summer foreign language class might be required to produce a certificate of achievement in early spring information about b including a link to the application will be shared via c’s e-newsletter and posted on c’s intranet web portal which is accessible to all employees of c applicants will have six to eight weeks to prepare and submit their applications announcements will clearly state that you are the entity funding b you will announce awards at a specified time each year in time to support summer programs likely in may or june the specific number of grants awarded in each category sec_4945 and sec_4945 will be determined year by year based on the applications received the number of qualified applicants available funding and in accordance with the selectivity requirements of revproc_76_47 the selected scholars will be the two to five entries that receive the highest scores each year the specific amounts awarded to each scholar will vary eligible_candidates for awards must be e e u s citizens permanent residents or visa holders and employees of c or dependent_children of c employees applicants must submit a completed application agree to all legal terms and conditions of b be eligible to legally receive grant funding and provide any references letters of recommendation work history and any other documentation you request to determine eligibility grant selection criteria will be based on financial need academic merit demonstrated leadership potential and extracurricular activities each applicant will receive a score based on these components the weighting of the criteria will emphasize financial need academic merit test scores community involvement work experience leadership ability community involvement and recommendations of a peer or supervisor only one application may be submitted per family other criteria as you may from time to time determine may also be used to decide among students who have demonstrated financial need in the case of sec_4945 grants you will remit the grants directly to the educational institutions where scholars enroll subject_to additional safeguards to prevent diversion of funds in the case of sec_4945 grants where possible you will pay the fees directly to the program or instructor eg for dance or language courses directly to the organization or instructor you will retain outside legal counsel or another independent organization scholarship consultant to assist in administering b such assistance will include but will not be limited to screening applicants and selecting recipients of awards and addressing any other program-related needs at your request the scholarship consultant will be a separate corporate entity that is completely unrelated to you and any fees paid for services provided will be set in accordance with standard rates for similar services provided to other client organizations the following persons are ineligible to receive a grant under b a your current and former full-time employees officers or agents b any members of the immediate families parent child sibling and spouse of each and living in the same households as the persons listed in a c individuals who are employees officers and agents of the scholarship consultant or who are otherwise part of the selection committee for the award and d any members of the immediate families parent child sibling and spouse of each and living in the same households as the judges or members of the selection committee you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records related to the following individual grants including information to evaluate grantees grantees which are identified as a disqualified_person how the amount and purpose of each grant was established and how you established supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets either the applicable_percentage tests described in section dollar_figure of revproc_76_47 or relevant facts and circumstances we will assume the grants are subject_to the provisions of code sec_117 these tests require that e e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won’t exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the relevant facts and circumstances ensure the primary purpose of the program is not to provide extra compensation or other employment incentive and the primary purpose is to educate recipients in their individual capacities revproc_80_39 1980_2_cb_772 provides similar guidelines for sec_4945 programs you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 for the sec_4945 grants and revproc_80_39 for the sec_4945 grants in particular e e e e an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer your selection criteria are based upon objective standards such as the applicant’s financial need and overall merit of the application you will not limit the recipient to a course of study that would particularly benefit you or the employer at no point will b be presented in form or in substance as a recruiting tool inducement or as a compensatory employee benefit other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 or sections dollar_figure through dollar_figure of revenue_procedure and either the applicable_percentage tests described in section dollar_figure of revproc_76_47 or either of the percentage tests of section dollar_figure of revenue_procedure or relevant facts and circumstances if you establish another program covering the same individuals that program must also meet the percentage_test or relevant facts and circumstances this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements
